—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Plaintiffs commenced this action seeking damages sustained by Ellen M. Foreman (plaintiff) when she fell at work on an allegedly wet rug that had been delivered by defendant to her place of employment. “When faced with a motion for summary judgment on proximate cause grounds, a plaintiff need not prove proximate cause by a preponderance of the evidence, which is plaintiff’s burden at trial. Instead, in order to withstand summary judgment, a plaintiff need only raise a triable issue of fact regarding whether defendant’s conduct proximately caused plaintiff’s injuries” (Burgos v Aqueduct Realty Corp., 92 NY2d 544, 550; see also, Travieso v 3908 Bronx Blvd. Corp., 259 AD2d 276). Plaintiffs submitted evidence in admissible form raising triable issues of fact whether the rug delivered by defendant that morning was wet and, if so, whether the wet condition of the rug caused or contributed to the injuries sustained by plaintiff. That evidence is sufficient to allow a jury to reach a verdict on the issue of proximate cause “based not upon speculation, but upon the logical inferences to be drawn from the evidence” (Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743, 744). (Appeal from Order of Supreme Court, Orleans County, Punch, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Wisner, Scudder, Kehoe and Burns, JJ.